     Case 4:20-cv-00980-KPJ Document 36 Filed 04/22/21 Page 1 of 1 PageID #: 240




                              United States District Court
                                     EASTERN DISTRICT OF TEXAS
                                         SHERMAN DIVISION

    PAUL V. MORINVILLE                              §
                                                    §
    v.                                              § Civil Action No. 4:20cv980
                                                    § Judge Mazzant/Judge Johnson
    OVERWATCH DIGITAL HEALTH, INC.,                 §
    ET AL.
                                                    §

                                      ORDER OF REFERENCE

.          IT IS HEREBY ORDERED that this case be referred to a United States Magistrate Judge

    for all further proceedings and the entry of judgment in accordance with 28 U.S.C. Section 636(c)

    and the foregoing consent of the parties.

           IT IS SO ORDERED.
            SIGNED this 22nd day of April, 2021.




                                           ___________________________________
                                           AMOS L. MAZZANT
                                           UNITED STATES DISTRICT JUDGE
